DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received June 7, 2022:
Claim 7 has been canceled as per Applicant’s request.  Claims 1-6 and 8-11 are pending.
The previous claim objections have been withdrawn in light of the amendment.
The previous 112 rejections have been withdrawn in light of the amendment.
The previous prior art rejection has been withdrawn in light of the amendment.  Thus, the application is in condition for allowance (in light of the Examiner’s amendments set forth below).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Duncan Stark on June 15, 2022.

The application has been amended as follows: 
Amend claim 1 by adding the word “first” before ‘laterally’ (line 9).
Amend claim 2 by changing the word ‘third’ (line 8) to “second”.
Allowable Subject Matter
Claims 1-6 and 8-11 are allowed. 
	Claims 1, 5, and 9 incorporate the subject matter of previously pending claim 7. This subject matter was indicated as allowable in the March 14, 2022 Office Action.  Accordingly claims 1, 5, and 9 are allowable for those reasons (incorporated herein but not reiterated herein for brevity’s sake).  Since claims 2-4 and 10-11 are dependent upon claim 1 and claims 6 and 8 are dependent upon claim 5, they are allowable for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759